Detailed Action
	The communications received 07/21/2022 have been filed and considered by the Examiner. Claims 1-16 are pending, claims 12-16 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 07/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-7 and 9-11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitations after “in particular” are assumed to be optional limitations. Dependent claims are similarly rejected. 
Regarding claims 3-4, the word "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the limitations after “particularly” are assumed to be optional limitations. Dependent claims are similarly rejected.

	Regarding claim 2, the phrase “certain time” renders the claim indefinite because it is unclear by what metric a time becomes sufficiently “certain”. For purposes of Examination this is understood to mean “a time.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US 2015/0051385) hereinafter BIN.

As for the method of claim 1, BIN discloses a method for obtaining densified material (the acid washed cake which retains solid mass of higher molecular weight cellulose) [0037] comprising the steps of: 
a. providing lignocellulosic material (acid washed acetyl cellulose) [Fig. 2A #214; 0036], 
b. delignification (via washing in acid) of said lignocellulosic material providing a delignified material, wherein the delignification step is performed in such a way that the lignin of said lignocellulosic material is almost completely removed and wherein the structural integrity of said lignocellulosic material is maintained (as it is merely washed in acid, the reference is silent to degradation in this step) in said delignified material [0036], 
c. densification of said delignified material providing a densified material (via filtration/screening which removes smaller molecular weight elements) [0037].

	As for claim 2, BIN discloses claim 1 and further discloses that a delignification step is performed for a “certain time” [0004; 0033] and that the wash can be repeated [0034].

	As for claim 4, BIN discloses claim 1 and further wherein the delignification step comprises an incubation of the infiltrated lignocellulosic material at a temperature between 20 °C and 90 °C (between 40-50 oC).

	As for claim 5, BIN discloses claim 1 and that the densification is performed stepwise (as the densification happens throughout the steps).
	As for claim 7, BIN discloses claim 1 and that the densification is performed in a radial or tangential direction (via screening) [0037].

	As for claim 8, as the required size of “units” are not mentioned it is understood that any amount of the slurry can be sufficiently considered a “unit”. Therefore BIN discloses claim 1 and that the delignified material is combined in a way that the fibers are in various orientations before the densification step is applied (the material is dispersed therefore in various orientations) [0037].

	As for claim 9, BIN discloses claim 1 and that the lignocellulosic material can be wood [0003].

	As for claim 11, BIN discloses claim 1 and that an additional treatment occurs (acetylation) [0061] before or after step b. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Binder (US 2015/0051385) hereinafter BIN as applied to claim 1 in view of Nonni et al (US 2013/0206349) hereinafter NON.

	As for claim 3, BIN discloses claim 1 and further wherein the delignification step comprises treating the lignocellulosic material with 
- at least one acid (acetic acid) [0034], and at least one base (sodium hydroxide to adjust pH as caustic) [0062],
but does not teach a treatment with:
- at least one oxidizing agent, 
NON teaches that it is known in the art [Abstract] to apply a delignification using the application of an oxidizing agent (such as a conventional two-stage oxygen delignification) [0051]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have applied an oxidizing agent during the delignification of the lignocellulosic material as an obvious combination of prior art elements (a delignification with a conventional delignification technique) to achieve an expected result (aid in delignification via improvement in kappa number) [0051]. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Binder (US 2015/0051385) hereinafter BIN as applied to claim 1 in view of Sloan et al (US 2015/0158031) hereinafter SLO.

	As for claim 6, BIN discloses claim 1 and that screening can be used [0037] but does not teach densification being performed by applying vibration. 
SLO teaches a screen that is used to screen out solid material from liquid [Abstract] which employs vibration [0004]. This screen is advantageous as it allows for the maintenance of a fluidized state for solid material which ensures reliable and efficient operation of the screen apparatus while minimizing water consumption [0049]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the screening step of BIN with the vibrational screening of SLO in order to ensure reliable and efficient operation of the screen apparatus while minimizing water consumption.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Binder (US 2015/0051385) hereinafter BIN as applied to claim 1 in view of Shigeru et al (JP2001073300A) hereinafter SHI. Refer to the provided English translation for SHI. 

As for claim 10, BIN discloses claim 1 and teaches the use of waste paper [0003] and the end result of a “thermoplastic pellet” (which the Examiner understands substantially to be a molded product) [0049] but does not teach the addition of a resin, thermoset, or thermoplastic after step b and before step c.

	SHI teaches the production of a high molecular weight pulp in which after the provision of the lignocellulosic material from which it is derived, a resin is added to create a thermoplastic molded product of high strength which is environmentally friendly [0004; 0007].

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the resin after step a but before step b as taught by SHI in the process of BIN in order to produce the thermoplastic pellets of BIN in a manner that creates a high strength product which is environmentally friendly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748